Citation Nr: 1219473	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-39 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not combine to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.

Through an April 2009 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the April 2009 notice letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the April 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned April 2009 notice letter.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the April 2009 letter.  

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's post-service treatment records have been associated with the file, as has a report of a private audiology evaluation conducted in February 2010.  In addition, the RO obtained a VA medical opinion in March 2009; report of that opinion has been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion is adequate, as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflects that the examiner conducted a full evaluation of the Veteran's claims file, which included information necessary to apply the pertinent criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that he is entitled to a total disability rating based on unemployability due to service-connected disability (TDIU).

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

VA regulations provide that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability.  § 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2011) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran has been awarded service connection for bilateral hearing loss, rated as 60 percent disabling; and for tinnitus, rated as 10 percent disabling.  With consideration of the provision of § 4.16(a) that disabilities of a common etiology or a single accident are considered as one disability, the Veteran meets the schedular criteria, given his combined 60 percent rating for hearing loss and tinnitus, which are of common etiology.  As such, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered. 38 C.F.R. §§ 3.341(a), 4.19 (2011).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran asserts that he is unable to work as a result of his service-connected hearing loss and tinnitus.  On a TDIU application form submitted in December 2008, the Veteran stated that he last had full-time work in 1994 and indicated that he was unable to continue working past that date due to his service-connected hearing loss.  The Veteran stated on the application this he has not sought employment since that time because he believes his "severe" service-connected disabilities would keep any employer from hiring him. 

In March 2009, the RO obtained a VA opinion from a VA audiologist, who reviewed the statements of the Veteran concerning his inability to seek and maintain employment, as well as his medical records and report of a VA audiological examination conducted in November 2008.  The examiner noted the Veteran's past medical history as well as his current service-connected diagnoses of bilateral hearing loss and tinnitus.  The examiner noted that the Veteran's disabilities "should not significantly affect vocational potential or limit participation in most work activities either physical or sedentary," particularly given the accommodations required for someone with similar disabilities under the Americans with Disabilities Act.  The examiner particularly noted that the Veteran would be able to engage in employment that provided loose supervision and little verbal interaction.  In so finding, the examiner pointed out that many people with the same or worse hearing disabilities "function well in many occupational settings."  The examiner acknowledged that the Veteran's disabilities would likely cause him some impairment, particularly in noisy workplaces or environments requiring face-to-face or telephonic interaction, but nevertheless concluded that he was not unemployable due solely to his service-connected disabilities.  

The Veteran has also submitted report of a private audiological evaluation conducted in February 2010.  At that time, a private audiologist examined the Veteran, diagnosed him with "severe" hearing loss, and opined that he is "essentially ... unemployable [in] most working environments" due to his service-connected hearing loss and tinnitus.  In that connection, the audiologist opined that the Veteran was unable to work in positions requiring frequent verbal communication with others, either face-to-face or over the telephone, or that involved operating heavy machinery or being exposed to further noise, which could damage his hearing additionally.  The examiner concluded that the Veteran's service-connected disabilities "would significantly impair his employability in most job assignments with or without adaptation."

Weighing in favor of the claim are the Veteran's assertions that he is unable to maintain employment because of his service-connected hearing loss and tinnitus disabilities.  He has repeated these assertions on multiple occasions, including in his December 2008 application form.  In addition, the Board acknowledges the findings of the private audiologist, who in February 2010 found the Veteran to be "essentially ... unemployable [in] most working environments," including environments requiring frequent verbal communication with others, operating machinery, or involving loud noise that could exacerbate his hearing loss.  The examiner further opined that his hearing loss and tinnitus "significantly impair his employability in most job assignments with or without adaptation."  However, the Board notes that the private audiologist concluded only that the Veteran would face significant impairment in certain occupations; she did not find that the Veteran is precluded from engaging in substantially gainful employment of any kind.  

Weighing against the claim are the findings of the March 2009 VA examiner, who opined that the Veteran's service-connected disabilities do not preclude him from employment.  In that connection, the Board notes that the examiner thoroughly reviewed the Veteran's claims file, including his past medical and employment history and the statements offered by the Veteran.  She acknowledged that the Veteran's service-connected disabilities caused difficulty interacting with others face-to-face and with paying close attention to high-pitched sounds.  However, the VA examiner stated that the Veteran was nevertheless able to perform "a wide range" of work, even considering the limitations posed by his service-connected disabilities.  In addition, the Board notes that the Veteran indicated on his December 2008 application form that he had not attempted to find any employment since 1994, based solely on his belief that employers would not wish to hire someone with a hearing disorder.  The Board further notes that the opinion of the Veteran's private audiologist concludes only that the Veteran would have difficulty in certain types of jobs; she did not say that the Veteran was unemployable in all types of substantially gainful employment, only that he would face difficulty in jobs that required frequent verbal interaction with others or operating heavy machinery.  The VA examiner, on the other hand, acknowledged these limitations but nevertheless found the Veteran able to engage in multiple other types of work, both physical and sedentary.  In so finding, the examiner noted that many other individuals with the same or more severe levels of hearing loss are able to successfully engage in a wide range of employment.  

The Board thus finds that the evidence is not in equipoise, and instead that the preponderance of the evidence is against the claim.  Although the Veteran genuinely believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected bilateral hearing loss and tinnitus, the more probative evidence is against the claim.  The Board notes that, as a lay person, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether he can secure or follow a substantially gainful occupation as a result of his service connected disabilities and that his views therefore lack probative value.  The Board specifically finds that the evaluation of the actual impact of his disorders on employability is a matter squarely within the realm of certain expertise, and not lay experience.  In any event, any probative value of the Veteran's own conclusions is outweighed by that of the opinion provided by the VA medical professional, who reviewed the claims folder and found that the Veteran's service-connected bilateral hearing loss and tinnitus did not render him incapable of obtaining and retaining employment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, implicit in the private audiologist's opinion is a similar conclusion, namely that the Veteran can still work in certain environments.

The evidence shows that Veteran's service-connected disabilities significantly impair his earning capacity in civilian occupations.  However, the combined 60 percent disability rating contemplates such an impairment.  See 38 C.F.R. § 4.1.  The medical opinion evidence from the March 2009 VA examiner reflects that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation; the VA examiner stated clearly that the Veteran continued to be able to perform a wide range of work, even considering the symptoms of his service-connected disabilities.  As noted above, even the Veteran's private audiologist found only that the Veteran might face "significant impairment" in jobs that required frequent verbal interactions with others, involved loud noises, or necessitated the operation of heavy machinery.  She did not find that all employment was foreclosed due solely to the Veteran's service-connected hearing loss and tinnitus.  Because the evidence does not establish that the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation, particularly one with adaptations, the Board concludes that a TDIU is not warranted.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

The Board acknowledges that the Veteran's hearing loss and tinnitus cause him difficulty hearing and understanding speech and other noises, particularly in the context of background noise.  However, the Board concludes that the weight of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities.  38 C.F.R. § 4.16(a), (b).  At most it is evident that the Veteran's service-connected disabilities render him unemployable for certain types of work, including employment requiring attention to sounds, the operation of heavy machinery, or frequent face-to-face or telephonic interaction with others.  The Board is mindful that throughout this appeal the Veteran is unemployed and that he has been since 1994.  However, the fact that the Veteran is unemployed or has difficulty obtaining employment does not suffice.

For the foregoing reasons, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  

These findings also lead to the conclusion that a referral to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not warranted.  A pre-requisite to such a referral is a finding that the Veteran is unable to secure and follow a substantially gainful occupation, which question has already been discussed in the analysis above.  Because the Veteran is not precluded from such occupational endeavors, a referral is not appropriate.  38 C.F.R. § 4.16(b).  


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


